Case: 20-60973       Document: 00516112206            Page: 1      Date Filed: 11/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                             November 30, 2021
                                     No. 20-60973
                                                                                Lyle W. Cayce
                                   Summary Calendar                                  Clerk


   Ruth Noemi Guzman-Fuentes; Bridgett Azeneth
   Gutierrez-Guzman,

                                                                             Petitioners,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                            Respondent.


                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                BIA No. A209 293 597
                                BIA No. A209 293 598


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Ruth Noemi Guzman-Fuentes and her minor child, Bridgett Azeneth
   Gutierrez-Guzman, natives and citizens of El Salvador, petition for review of
   the Board of Immigration Appeals (BIA) decision dismissing their appeal


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 20-60973        Document: 00516112206       Page: 2   Date Filed: 11/30/2021




                                   No. 20-60973


   from a decision by an immigration judge (IJ) denying their applications for
   asylum, withholding of removal, and protection under the Convention
   Against Torture (CAT). In her application, which listed Gutierrez-Guzman
   as a derivative beneficiary, Guzman-Fuentes argued that a police officer
   murdered six members of her husband’s family and that she was afraid to
   return to El Salvador because she feared she would be targeted due to her
   membership in a particular social group, namely, the immediate family of
   Reynario Gutierrez, her husband.
          We review the BIA’s decision and consider the IJ’s decision only to
   the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018). Factual findings are reviewed for substantial evidence, and legal
   determinations are reviewed de novo. Lopez-Gomez v. Ashcroft, 263 F.3d 442,
   444 (5th Cir. 2001). Under the substantial evidence standard, we may not
   overturn a factual finding unless the evidence compels a contrary result.
   Martinez-Lopez v. Barr, 943 F.3d 766, 769 (5th Cir. 2019).
          Several of the Petitioners’ claims are abandoned or unreviewable.
   First, the Petitioners have abandoned any challenge to the denial of their
   withholding of removal and CAT claims by failing to brief them. See
   Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008). Further,
   because the BIA based its decision on Guzman-Fuentes’s failure to
   demonstrate a nexus between the feared persecution and her membership in
   the particular social group of her husband’s family, the Petitioners’
   arguments that Guzman-Fuentes demonstrated a subjective fear of
   persecution that was objectively reasonable and that relocation would be
   unreasonable are not before the court. See Kwon v. INS, 646 F.2d 909, 916
   (5th Cir. 1981).
          The Petitioners argue that the BIA and IJ were required to determine
   whether Guzman-Fuentes established a well-founded fear of future




                                        2
Case: 20-60973     Document: 00516112206           Page: 3   Date Filed: 11/30/2021




                                    No. 20-60973


   persecution by considering whether she demonstrated a subjective fear of
   persecution that was objectively reasonable.        However, the BIA was
   permitted to deny her claim based on the finding that she did not demonstrate
   the requisite nexus. See, e.g., Tamara-Gomez v. Gonzales, 447 F.3d 343, 349-
   50 (5th Cir. 2006); see also INS v. Bagamasbad, 429 U.S. 24, 25 (1976).
   Because the Petitioners largely fail to address the BIA’s nexus finding, this
   issue is likewise abandoned. See Chambers, 520 F.3d at 448 n.1.
          Even if the issue is not abandoned, substantial evidence supports the
   BIA’s finding that Guzman-Fuentes failed to demonstrate a nexus between
   the feared persecution and her membership in the particular social group of
   her husband’s family. See Martinez-Lopez, 943 F.3d at 769; see also 8 U.S.C.
   § 1158(b)(1)(B)(i); Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013).
   Guzman-Fuentes testified that she did not know the officer’s motive for
   targeting members of her husband’s family. Further, she believed at least
   two of the murdered family members were affiliated with gangs and that the
   officer was involved with a group of police officers who targeted gang
   members. She also stated that she believed two of the family members were
   targeted because they sought information about the deaths of their loved
   ones. While Guzman-Fuentes produced some evidence to indicate that the
   police officer was involved in murdering her husband’s family members, the
   record contains no evidence demonstrating that the officer harbored an
   animus toward the family. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 492-93
   (5th Cir. 2015); Tesfamichael v. Gonzales, 469 F.3d 109, 117 (5th Cir. 2006).
          Given the foregoing, the petition for review is DENIED.




                                         3